Citation Nr: 0722019	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that assigned a 50 percent disability evaluation 
for service connected PTSD and that denied the assignment of 
a total disability evaluation based on individual 
unemployability (TDIU). 

The veteran provided testimony to the undersigned Veterans 
Law Judge via video-conference hearing in May 2007.  A copy 
of the transcript has been associated with the file.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's PTSD results in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
spatial disorientation, a neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.


2.  The veteran is service connected for PTSD, evaluated as 
50 percent disabling, and tinnitus, evaluated as 10 percent 
disabling; his combined disability rating is 60 percent.

3.  The veteran has a 12th grade education and, in addition 
to three years of active military service, he has worked as a 
laborer; he last worked in 2002.

4.  The veteran is not unemployable solely due to his 
service-connected PTSD and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's August 2004 notice letter informed the veteran that he 
could provide evidence to support his claims or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  A similar letter was provided to the 
veteran in March 2006.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The letter mailed to the veteran in March 2006 
addressed the Dingess requirements.  In any event, as the 
claims are denied, any matter as to the assignment of a 
disability rating or effective date is moot.

Recognition is given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Records from the Denver VA Medical Center (VAMC) and Denver 
Vet Center have been obtained.  The veteran has not 
identified any other post-service medical care providers.  A 
decision from the Social Security Administration (SSA) is on 
file along with the records and reports the SSA considered in 
rendering its decision.  The veteran was afforded a VA 
examination in December 2004.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Service connection for PTSD was granted in May 2003.  A 30 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for 
increase.  A rating decision was issued in July 2005 that 
granted a 50 percent disability evaluation for PTSD.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  A 70 percent rating, may be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

On review of the evidence of record, the Board finds that the 
assignment of a disability rating in excess of 50 percent for 
PTSD is not warranted.  The evidence does not show that the 
symptoms of the veteran's PTSD more closely approximate the 
criteria for the next higher rating, of 70 percent.  The 
Board is aware that a July 2004 and March 2004 report from 
the Denver Vet Center assigned the veteran a GAF score of 41 
and 44, respectively, and that a GAF score of 48 was assigned 
following his December 2004 VA examination, which are all 
indicative of serious symptoms.  However, none of those 
reports, nor the treatment records received from Denver Vet 
Center, show that the veteran experiences symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression, spatial 
disorientation, a neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or inability to establish and 
maintain effective relationships.  Rather, the veteran gave 
no appearance of symptoms of depression or anxiety, there was 
no evidence of a thought disorder, and he was clean in his 
appearance.

The December 2004 examination report noted that the veteran 
had ceased working in 2002 due to a back injury.  In addition 
to his physical impairment, the examiner observed that the 
veteran's "lower functional capability" was due to his 
limited intellectual and social skills, which were not the 
result of his PTSD.  The examiner also remarked that the 
veteran had been married for over 15 years, and that he 
reported regularly taking walks with his wife in the park and 
shopping mall.  Further, although he indicated that he had no 
friends, the veteran was noted to be involved in a religious 
study group.  In other words, aside from his low GAF scores, 
nearly all of the criteria needed to award a 70 percent 
rating for service-connected PTSD have not been shown.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); see also Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

Service connection is currently in effect for PTSD, evaluated 
as 50 percent disabling, and tinnitus, evaluated as 10 
percent disabling.  The veteran is not service connected for 
any other disability, which means that his combined 
disability rating is 60 percent.  38 C.F.R. § 4.25 (2006).  
He therefore does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
Nevertheless, he contends that his service-connected PTSD, in 
and of itself, prevents him from obtaining or maintaining 
employment.

Evidence contained in the record shows that the veteran last 
worked as a laborer in 2002.  By his own reports, he stopped 
working after he injured his back in an industrial accident 
(shoveling asphalt).  He had worked at that job since October 
1999.  He also had a history of working as an electrical 
equipment repairman.  He claimed in his original application 
for compensation that he left his job due to symptoms of his 
PTSD.  Additionally, there is some evidence that suggests 
that the veteran has a 12th grade education.  

The evidence of record fails to support the assignment of a 
TDIU.  The report of the December 2004 VA examination 
indicated that the "primary reason" for the veteran's 
unemployment was his back condition.  Moreover, as discussed 
above, the examiner indicated that the veteran's functional 
capability was "lowered" due to his limited intellectual 
and social skills.  He made several references to the 
veteran's limited intellectual capability that, in turn, 
adversely affected his ability to socialize with others.  
Further, an August 2004 Disability Determination from the SSA 
refers to the veteran's arthropathies (degenerative joint 
disease of the knees) and diabetes mellitus as the 
disabilities that have caused his unemployment.  The July 
2004 and March 2006 Vet Center reports do not contradict 
these findings.  Rather, both reports indicate that the 
veteran's unemployment was precipitated by a back injury.  
The Board again acknowledges that the veteran has been 
assigned GAF scores ranging from 41 to 48, which connotes 
serious symptoms.  However, the GAF scores alone are not 
persuasive in establishing that the veteran's PTSD is the 
primary cause of his unemployment.  Indeed, the Board finds 
that the preponderance of the evidence is clearly against the 
veteran's claim for a TDIU due to his service-connected PTSD 
and/or tinnitus.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation. In this case, the evidence does 
not require such submission.  A review of the record on 
appeal reveals no unusual or exceptional problems associated 
with the veteran's service-connected disabilities.  There is 
no indication that he would require exceptional treatment or 
extended time off from work due to his service-connected 
disabilities such as to require a referral of the case to the 
Director, Compensation and Pension Service under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).

The veteran's assertions of unemployability are not plausible 
for several reasons.  Although the veteran claims that he is 
disabled and unemployable because of his service-connected 
PTSD, this statement is incorrect in that the preponderance 
of the medical evidence does not establish that his PTSD 
prevents him from engaging in employment.  Moreover, a review 
of the record shows that the veteran suffers from multiple 
orthopedic disabilities and limited intellectual skills.  
These conditions are not for consideration when addressing 
whether the veteran is unemployable solely because of 
service-connected disabilities.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his service-connected disorders.  The 
disability rating assigned to the veteran compensates him for 
the average impairment of earning capacity.  There is no 
credible evidence that his lack of employment is due 
entirely, or even primarily, to his service-connected 
disorders.  Consequently, it is the Board's opinion that the 
veteran's service-connected PTSD and tinnitus alone are not 
sufficient to produce the veteran's unemployability.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the veteran's claim for a total disability rating 
based on individual unemployability must be denied.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


